Citation Nr: 1715374	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as PTSD. 

In February 2012, the Board denied the issue of entitlement to service connection for a chronic psychiatric disorder.  In December 2012, the parties (the Veteran and the VA Secretary) filed a joint motion for remand (JMR) which requested that the Board's decision be vacated and remanded and in an Order dated in the same month, the United States Court of Appeals for Veterans Claims (Court) ordered that the JMR be granted and remanded the Board's decision for proceedings consistent with the JMR filed in this case.  The Board remanded the Veteran's claim in March 2015 for further development.  With respect to the PTSD claim, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that during the course of the appeal, service connection for other specified trauma related disorder mental condition was granted in a September 2016 rating decision.  However, the Veteran's representative indicated that the Veteran's contentions remain unchanged that service connection for PTSD is warranted.  See February 2017 Appellant's Post Remand Brief.  As the Veteran and his representative have not indicated satisfaction with adjudication of the claim for service connection for a chronic acquired psychiatric disorder, claimed as PTSD, the issue remains on appeal.





FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has a diagnosis of PTSD that is shown to be related to his service in Vietnam.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  As the Veteran's case was certified to the Board in July 2009, the DSM-IV applies.  

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. §§ 3.304(f), 4.125(a).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b).  In the instant matter, the Veteran's claimed stressor is not related to combat and he did not receive any awards or decorations demonstrating combat with the enemy for VA purposes.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Verification is also not required, in some cases, for stressors that are related to "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).  In such cases, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  In the instant matter, the Veteran's claimed stressor is not related to fear of hostile military or terrorist activity.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Relevant Facts and Analysis

The Veteran contends that his PTSD is related to service and reports that he experienced a lot of ugly things during his time in Vietnam.  He asserts that his whole time in Vietnam was like a movie of ugly, unpleasant scenes that seemed to follow him back home.  The Veteran has confirmed service on the ground in Vietnam during the Vietnam Era.  Further, his DD Form 214 confirms his military occupational specialty (MOS) as "0811 FABtryman," which is indicative of a Marine Corps Field Artillery Cannoneer.  

With regard to the first element of service connection, a current diagnosis, the Board notes that there is some disagreement among medical professionals as to whether the Veteran has a PTSD diagnosis.  In April, May, and July 2008, the Veteran's treating VA mental health care provider diagnosed the Veteran with PTSD under the DSM-IV.  Subsequent treatment notes by the Veteran's treating VA mental health care provider revealed a continued diagnosis of PTSD.  However, a September 2016 VA PTSD examiner opined it is not as least likely as not that the Veteran suffers from PTSD and instead, indicated that the Veteran meets the criteria for unspecified trauma related disorder.  The examiner's rationale included that the Veteran endorses some symptoms of PTSD though not full criteria.  Furthermore, the examiner indicated the symptoms the Veteran endorses at the time are interfering with social or occupational functioning to a minimal degree.  The examiner noted that the Veteran's avoidance may cause some inconvenience for him though he denies any significant discomfort.  The examiner indicated that the Veteran reported he did experience considerable symptoms when he was first discharged from the military though symptoms have improved over time and for the last two years he has been doing very well from an emotional standpoint.  The examiner also indicated that a previous examiner noted that the VA treatment records did not show a DSM-IV diagnosis of PTSD.  

Significantly, as discussed above, the Veteran's claim for service connection for PTSD was certified to the Board in July 2009 and therefore, the DSM-IV applies.  However, the September 2016 VA PTSD examiner evaluated the Veteran's PTSD symptoms under the DSM-5 and her rationale did not reconcile any variations in the DSM-IV and DSM-5 criteria as it applied to her finding that the Veteran did not have PTSD.  Moreover, the September 2016 VA PTSD examiner's rationale drew support from a prior VA examiner's assertion that the Veteran's treatment records do not contain previous diagnoses of PTSD under the DSM-IV.  Yet, this reliance appears incorrect because, as mentioned, the Veteran's treating VA mental health care provider diagnosed the Veteran with PTSD, mild, chronic under the DSM-IV.  Given these discrepancies, the Board finds the continued diagnosis of PTSD by the Veteran's treating VA mental health provider is afforded more probative value than the opinion of the September 2016 VA PTSD examiner.  Therefore, the Board concludes there is medical evidence of record diagnosing PTSD in accordance with the DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125(a).

Turning to the second element, medical evidence of record establishing a link between the Veteran's current symptoms and his in-service stressors, the September 2016 VA PTSD examiner opined it is at least as likely as not the Veteran's unspecified trauma related disorder had its onset during, or is otherwise related to his active military service.  In support of this opinion, the examiner explained that the Veteran cited an incident which he reported occurred when he was in service in Vietnam as the traumatic incident to which his symptoms are related.  Moreover, the examiner indicated that symptoms developed following that incident and is consistent with what one would expect based on the trauma he described.  The Board acknowledges that the examiner relates the Veteran's traumatic incident to an unspecified trauma disorder, however the Board notes that the symptoms are still attributed to the incident described during active service in Vietnam.  The Board affords the Veteran the benefit of the doubt, and finds the examiner's opinion establishes a nexus between the Veteran's current symptoms and in-service stressor.  As such, the second element, an in-service stressor is satisfied. 

With regard to the third element, credible supporting evidence that the claimed in-service stressor occurred, the Veteran has provided statements that he witnessed six individuals being shot in the head for stealing a Sergeant's rain suit.  See January 2009 VA Form 9.  The Veteran described seeing them lined up and asked who had done it.  When none of them would admit to stealing the rain suit and the Sergeant did not know who stole it, he shot them all.  See January 2009 Statement in Support and March 2008 VA Mental Health Progress Notes.  Furthermore, the September 2016 VA PTSD examiner identified the Veteran's stressor as seeing a Sargeant shoot six people in the head for stealing his raincoat and the examiner indicated the stressor is adequate to support the diagnosis of PTSD.  The Board notes the Joint Services Records Research Center (JSRRC) finding that based on the ambiguity of the Veteran's stressors (absence of the VA Form 21-0781), the information lacks criteria to initiate additional requests for further development to JSRRC.  However, the Board finds that despite this finding, the Veteran's reported stressors were already conceded by VA when service connection for other specified trauma related disorder was granted.  Thus, the Board finds the third element is met. 

In conclusion, there is medical evidence both supporting and disputing a current diagnosis of PTSD.  The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from PTSD as caused by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


